UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7593



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIE DEMARCUS MCDANIEL,

                                             Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.   Frank W. Bullock, Jr.,
District Judge. (CR-02-388; CA-04-576-FWB)


Submitted:   May 1, 2006                  Decided:   August 11, 2006


Before LUTTIG,* TRAXLER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willie Demarcus McDaniel, Appellant Pro Se. Randall Stuart Galyon,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).



     *
      Judge Luttig was a member of the original panel but did not
participate in this decision. This opinion is filed by a quorum of
the panel pursuant to 28 U.S.C. § 46(d).
PER CURIAM:

           Willie Demarcus McDaniel, a federal prisoner, seeks a

certificate of appealability to appeal the district court’s order

adopting the magistrate judge’s report and recommendation denying

his 28 U.S.C. § 2255 (2000) motion. A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”       28 U.S.C. § 2253(c)(2) (2000).         A prisoner

satisfies this standard by demonstrating that reasonable jurists

would    find   that   the    district      court’s    assessment     of   his

constitutional    claims     is   debatable   and     that   any   dispositive

procedural rulings by the district court are likewise debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).         We have independently reviewed the

record and conclude that McDaniel has not made the requisite

showing. Accordingly, we deny McDaniel’s request for a certificate

of appealability and dismiss his appeal.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                     DISMISSED




                                    - 2 -